Order entered January 21, 2014




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00380-CV

                           IN THE INTEREST OF C.M., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-12986

                                            ORDER
       The above case has been set for submission on appeal. Pursuant to rules 34.5(c)(1) and

43.6 of the Texas Rules of Appellate Procedure, the Dallas County District Clerk’s Office is

ORDERED to prepare, certify, and file in this Court no later than January 29, 2014, a

supplement to the clerk’s record containing the trial court’s November 9, 2009 order to

consolidate pertaining to this case. See TEX. R. APP. P. 34.5(c)(1), 43.6.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division; and counsel for all parties.

                                                          /s/   DOUGLAS S. LANG
                                                                JUSTICE